Citation Nr: 0805221	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-41 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel







INTRODUCTION

The veteran served on active duty in the United States Army 
from September 25, 1970 to April 22, 1972.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied the veteran's claim.  The 
veteran initiated a notice of disagreement (NOD) in January 
2004.  The appeal was perfected with the submission of the 
veteran's substantive appeal (VA Form 9) in November 2004.  

Procedural matter

The veteran was scheduled for a Board videoconference hearing 
in August 2005.  
The veteran and his representative have offered no 
explanation as to why they were unable to appear for the 
hearing, and the veteran has since made no request for 
another hearing.  

Accordingly, the Board has treated that matter as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2007) [failure to appear for a scheduled hearing 
treated as withdrawal of request].


FINDING OF FACT

Hepatitis C is not shown to be present during service or for 
many years thereafter and may not otherwise be attributed to 
such service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.                38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for Hepatitis C. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  The Board observes that letters were 
sent to the veteran in August 2003 and May 2004 which were 
specifically intended to address the requirements of the 
VCAA.  The letters from the RO specifically notified the 
veteran that to support a claim for service connection, the 
evidence must show an injury in military service or a disease 
that began in or was made worse during military service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; a 
relationship between your current disability and an injury, 
disease or event in military service. 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  In the May 2004 
VCAA letter, the veteran was informed that VA would request 
"medical records, employment record or records from other 
Federal agencies."  This may include "medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  This letter also advised the veteran that 
VA can assist you "by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The May 2004 letter notified the veteran that he "must give 
us enough information about these records so that we can 
request them from the person or agency who has them . . . 
[i]t's your responsibility to support your claim with 
appropriate evidence."  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  The May 
2004 letter instructed the veteran that "if there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran has not received Dingess notice.

In this case, elements (1) and (2), veteran status and 
current disability, are not at issue.  Moreover, elements (4) 
and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of service connection for 
the veteran's Hepatitis C.  In other words, any lack of 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned.  

The veteran's claim has been denied based on a lack of 
evidence as to element (3), relationship of such disability 
to the veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned continue 
to be moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits without affording the 
veteran Dingess notice.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well-informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
outpatient treatment reports.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran failed to report for a scheduled videoconference 
hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.
Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for a 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Hepatitis C

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs. See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2007).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 105, 1131 (West 2002);            38 
C.F.R. § 3.1(n), 3.301 (2007).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

Analysis 

The veteran is seeking service connection for Hepatitis C.  
In essence, he contends that he contracted Hepatitis C in 
military service through no fault of his own.

The Board disputes the veteran's contentions.  For reasons 
explained below, this claim is denied because of the Board's 
finding that there is no credible evidence that Hepatitis C 
was incurred in military service.

With respect to Hickson element (1), current disability, 
there is a diagnosis of Hepatitis C of record.  See September 
2003 VA outpatient report.    

Concerning Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

With regard to disease, there is no indication that the 
veteran was diagnosed with Hepatitis C in military service.   

The crux of the veteran's case concerns in-service injury.  
Initially, the Board notes that there is no evidence of 
exposure to blood or blood products in service and the 
veteran's military occupational specialty (MOS) does not 
indicate that such could be anticipated.  There is no 
evidence that the veteran underwent a blood transfusion. 
Although the veteran undoubtedly was vaccinated in service, 
as were millions of other service members, there is no 
indication that the veteran experienced any infection 
therefrom.  Nor is there any other evidence of record which 
would indicate that the equipment used was not properly 
sanitized. 
  
The veteran contends that he was involuntarily injected with 
drugs with shared hypodermic needles as part of a hazing 
ritual in service and that this caused him to contract 
Hepatitis C.  Additionally, the veteran contends that he may 
have contracted Hepatitis C in the process of receiving a 
tattoo in military service.  The Board finds these 
contentions to be incredible and therefore of no probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), [in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  

The only evidence that the veteran was involuntarily injected 
with shared hypodermic needles in service is the veteran's 
own statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  In 
June 2004 statements,  the veteran reported that "[w]hen 
sent to Germany in 1971, I was "HAZED" (hung out of a 4th 
floor window by my feet) and was told you are in the club or 
not - I said 'yes I am' and was given morphine & opium 
tincture by [shared] needle once a day for 8 mos. (approx)."  
See June 2004 "Risk Factors for Hepatitis Questionnaire."  
The veteran has not provided specifics related to this 
claimed incident, such as the names of the individuals 
purportedly involved, where (aside from Germany itself) this 
incident transpired or his efforts to resist.  The veteran 
has not indicated if there were witnesses who could 
corroborate his claim.  If this incident was documented, the 
veteran has pointed to no such documentation.  See 38 
U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  Without more, these vague 
and unsubstantiated statements do not constitute probative 
evidence.

Critical to the determination that the veteran's statements 
are incredible, however, is another statement by the veteran 
himself.  In June 2004, the veteran stated that "I stopped 
cold turkey when I was being transferred to the National 
Guard in Mich."  See June 2004 statement in support of 
claim.  The Board observes that there is notation of a remote 
history of intravenous drug abuse in an August 2003 VA 
outpatient report for the veteran, although it is not clear 
whether this refers to the claimed hazing incident.  See 
August 8, 2003 VA outpatient report.  However, the veteran's 
statement, when coupled with the outpatient report, is highly 
suggestive that the veteran's claim of being involuntarily 
injected with drugs is fabrication and that the veteran may 
have injected drugs voluntarily.  The Board notes that, if it 
were found that the veteran voluntarily injected drugs, the 
consequences of such drug use are not subject to 
compensation.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301 (2007); see also VAOPGPREC 2-97 (1997).

Therefore, in light of the above, the Board concludes that 
the veteran's statements concerning the hazing incident are 
incredible and are of no probative value.  

The Board finds that the veteran's statement about receiving 
a tattoo in service is too vague to be probative evidence.  
In an October 2004 statement, the veteran recalled receiving 
a tattoo - "I received the tattoo in Germany . . . [in] 
March 1972 . . . I don't recall the guy[']s name that did it 
for me . . . ."  See October 2004 statement in support of 
claim.  Again, the veteran has failed to provide specifics, 
i.e. a name and location or evidence that the equipment used 
was not sanitary, to substantiate his claim.  See 38 U.S.C.A. 
§ 5107(a).  The Board notes that the veteran has had ample 
opportunity to do so.  Thus, the Board finds that the 
veteran's statement is unsubstantiated and vague and 
therefore is of no probative value.     

In passing, the Board observes that the RO incorrectly 
deduced that because the veteran's separation examination did 
not mention a tattoo, this alone indicated that the veteran 
did not receive one in service.  The Board notes that the 
separation examination is dated February 1972, while the 
veteran claimed that he received the tattoo in March 1972.  
Regardless, however, the Board finds that the veteran's 
statement concerning his tattoo is of no probative value.   
Thus, Hickson element (2), in-service disease or injury, is 
not met.  The veteran's claim fails on this basis alone.  

Without a finding of Hickson element (2), in-service 
incurrence of a disease or injury, a discussion of element 
(3), medical nexus, is unnecessary.  Indeed, it is an  
impossibility.  

Nonetheless, to the extent that the veteran himself contends 
that a medical relationship exists between his Hepatitis C 
and military service, any such statements offered in support 
of the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board as such.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]; see also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

In summary, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence of record is 
against the proposition that the veteran incurred Hepatitis C 
in military service.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for Hepatitis C is denied.  


____________________________________________
Robert E. Sullivan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


